Citation Nr: 1606026	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  10-11 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran's appeal was previously remanded by the Board in October 2015.      

The Board notes that the Veteran's appeal previously included the issue of service connection for tinnitus, which was granted by the RO in a November 2015 rating decision.  Therefore, that issue has been resolved and is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the Board has determined that additional development is warranted.  

The Board observes that it is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board (or the Court) is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

The October 2015 Board remand instructed for the Veteran to undergo an audiological examination, to determine whether the Veteran's bilateral hearing loss is related to his service.  The Board remand requested that if the examiner determined that the Veteran's hearing loss was not the result of in-service noise exposure, then a rationale was to be provided to substantiate this determination.  The examiner was also asked to opine whether or not the Veteran's in-service noise exposure was at least a "contributing factor" to any presently diagnosed hearing loss.  The examiner was also asked to comment on the likelihood that the Veteran's hearing loss is due to post-service causes (i.e. post-service employment, activities), or due to natural age degeneration.  

In November 2015 the Veteran underwent a hearing loss and tinnitus Disability Benefits Questionnaire (DBQ).  The examiner noted the Veteran's in-service audiometric results, military occupational specialty (MOS) as a Light Truck Driver with its inherent noise exposure, the Veteran's post-service career as a truck driver, and concluded that the Veteran's bilateral hearing loss was not due to service.  The examiner did not provide any rationale for the opinion reached, and failed to consider a theory of delayed onset.  The examiner's opinion is of limited aid to the Board, because the probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Furthermore, the examiner did not comment on whether or not the Veteran's in-service noise exposure was a "contributing factor" nor did the examiner comment on a likely etiology (post-service employment, post-service activity, or natural age degeneration) which was specifically requested.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Thus, an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion regarding whether the Veteran's bilateral hearing loss is related to his in-service noise exposure.  The file must be provided to and reviewed by the examiner.  

The examiner should provide an opinion as to whether there is a 50 percent or better probability (whether it is at least as likely as not) that the Veteran's bilateral hearing loss had its onset in or is otherwise related to his active military service.

In providing this opinion the examiner should presume that the Veteran did sustain some hazardous noise exposure in-service as a Light Truck Driver.  

The examiner should also:(1) discuss if the Veteran's noise exposure was a "contributing factor" to any current bilateral hearing loss; (2) provide an etiology for the Veteran's bilateral hearing loss (post-service employment, post-service activity, or natural age degeneration) and; (3) discuss the potential that the Veteran's hearing loss was the result of any delayed onset from service.   

The examiner should set forth a fully articulated rationale for all opinions.

2.  Thereafter, readjudicate the Veteran's claim of service connection for bilateral hearing loss.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




